UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1840


THOMAS C. BURCHER,

                Plaintiff - Appellant,

          v.

SIEMANS AUTOMOTIVE CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:08-cv-00106-JBF)


Submitted:   February 11, 2010            Decided:   February 25, 2010


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher D. Supino, Adam H. Lotkin, NORRIS, ST. CLAIR &
LOTKIN, Virginia Beach, Virginia, for Appellant. Shepherd D.
Wainger, Erin Q. Ashcroft, MCGUIREWOODS, LLP, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas C. Burcher appeals the district court’s order

granting      Appellee’s      motion    for   summary    judgment.         We    have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm     for    the    reasons    stated   by     the    district    court.

Burcher v. Siemans Automotive Corp., No. 4:08-cv-00106-JBF (E.D.

Va. June 29, 2009).           We dispense with oral argument because the

facts   and    legal   contentions      are   adequately       presented    in    the

materials     before    the    court    and   argument    would    not     aid    the

decisional process.

                                                                           AFFIRMED




                                          2